UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8‑K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 17, 2010 (June 14, 2010) GAMESTOP CORP. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-32637 20-2733559 (Commission File Number) (IRS Employer Identification No.) 625 Westport Parkway, Grapevine, Texas (Address of Principal Executive Offices) (Zip Code) (817) 424-2000 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 14, 2010, Troy W. Crawford was promoted to Senior Vice President and Chief Accounting Officer of GameStop Corp. (the “Company”). Mr. Crawford, age 42, served under the Company’s previous Senior Vice President and Chief Accounting Officer since April 2006 as the Company’s Vice President-Controller. From 1993 through March 2006, Mr. Crawford held various senior management positions at CompUSA, a consumer electronics retailer, most recently as their Controller. Prior to 1993, he held various finance and accounting positions with Cinemark USA, Inc. Mr. Crawford is a certified public accountant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMESTOP CORP. Date: June 17, 2010 By: /s/ Robert A. Lloyd Robert A. Lloyd Executive Vice President and Chief Financial Officer
